Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11 of applicant arguments/remarks, filed 02/08/2021, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The previous prior art rejections of the independent claims have been withdrawn. Please see below for further details.

Allowable Subject Matter
Claims 1-2, 4-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12, and 14, the closest prior art is Christen (“MR vascular fingerprinting: A new approach to compute cerebral blood volume, mean vessel radius, and oxygenation maps in the human brain”) and Christen is silent in teaching wherein execution of the machine executable instructions further cause the processor to calculate at least one magnetic resonance parametric map using component matching, wherein the component matching is performed at least partially by weighting at least a portion of the magnetic resonance fingerprinting dictionary with chemical shift data, wherein the chemical shift data is calculated at least partially using the B0-off-resonance map.
	Claims 2, 4-10, 13, 15, and 17 are considered allowable for depending on one of said claims above.
Regarding claim 11, the closest prior art is Christen (“MR vascular fingerprinting: A new approach to compute cerebral blood volume, mean vessel radius, and oxygenation maps in the human brain”) and Christen is silent in teaching wherein the 20magnetic resonance fingerprinting dictionary is at least partially a function of T2-star, wherein the at least one magnetic resonance parametric map comprises an encoded T2-star map, wherein execution of the machine executable instructions further cause the processor to calculate an extended T2-star map using the direct T2-star map and the encoded T2-star map, wherein the extended T2-star map is calculated by taking values from within a first 25predetermined range from the direct T2-star map and within a second predetermined range from the encoded T2-star map.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896